Clifford F. Brown, J.,
concurring. I concur with the majority’s holding that R.C. 2703.20 constitutes a special statutory proceeding which does not conflict with Civ. R. 4.4(A) by virtue of the exception for such proceedings contained in Civ. R. 1(C)(7). I write separately, however, to further clarify why R.C. 2703.20 is actually inapplicable to the facts at bar.
R.C. 2703.20 applies by its terms to three classes of motorists: (1) nonresidents of this state; (2) a resident who subsequently becomes a nonresident; or (3) a resident who conceals his whereabouts. In the instant cause, it was never demonstrated that the defendant meets any of these criteria. There is no suggestion that he was a non-resident, since all attempts at service were directed to Ohio addresses. Nor is there any evidence that he may have become a non-resident. Finally, there is no indication in the record that defendant was attempting to conceal his whereabouts. In fact, the sheriff in his return of service of summons stated that defendant’s last address was 5545 Fisher Drive, Dayton, Ohio. For some reason, plaintiff made no attempt to serve defendant at that location. Defendant’s uncontradicted affidavit states that he moved from the Fisher Drive address in September 1977, but that all mail to that location was directed to his new address pursuant to a change of address form filed with the United States Post Office. Thus, there is no reason to believe that defendant was concealing his whereabouts from plaintiff. For these reasons, R.C. 2703.20 does not apply to the facts at bar.